CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 1 Of 30 Pa§§§l§) §;.'Ett§

   

‘ or-Het;
§ nizer-rr en n.§:

§§ tier »~ §§ zi§§§ §§

t

l_inrrt;n Si‘§\'rtzs t)is"rni<"r c,:oi,in"r ron 'rnii>: § §§§
EAS'nz-;RN t)is'rnicfr oF NEW Y<)R:\' BROUK§§;§N @‘ l l

 
  

 

 

MW

(_`(_)RY E'l§'\i\/il\/l(,`)(`.`l\' . index No. __

P[taintif"i` C()l\"fl’l§,¢\§§\l”[` JOHNSON, J.
_ng,ains;t- '~§*"|§SCONE, M-Jl

l\’l(`)\/El\i(`_} S'i`ATl§ T() S'E"A`l"t",._ [Jl.JC"§
And DOE;ZS i-i().

De'i`endnnt$.

Plnintifi` Cory Hnnlmoek Aileges:

l. Det`endant h.»'tc_)ving St€§te 'l`o Stnte, i.,E..,(` ("‘l)el`ent'lnnt" or "S'l`S") operates at nehsiie
through which it provides moving and relocation services. l")et`endzint. ond!or its agents
D()ISS l-l(). were engaged by P|ztintii`l" CF§')i'_\i»' l--E'§nnrnocl< t"l’§:.iintil`l") to package and
transport heiong_§iivc;;s front Virgini§l to t_lt§ih. ():i friepten'iher E(l. 2(}18. E,`)et`endzxnt ;-ntd§’or
its agents D()l_j§:§ E~=lt) packaged P[nintit`l`s belongings into a truck and then insisted on
receiving nn additional payment i`or their servicesl When Pl§\inti|`l` refuseth i)et`end;tnt
and/or its agents l'_)(')ti$ l-l(} in'nnedinief_y departed without providing i’|:tintil"t" with :1
copy of` t-l hill ol` loding._ reeeints., or other doeteinentntion referencing izti)or o§' si:r\-‘iee
pro\"it'led. Plztintil`l" has rc]>eatedl_\f enl|ed t`)e[`endaint to ascertain the location ot` his
l)e|ongings._ and the identity oi`those people \\‘ho made ol`l`\-\»"ith them. [)ei`endont has not
provided any int"ortn'§nion and refuses to assist l’§nintit`l`ond his counsel in meaning his

heinngings.

 

 

 

CaSe 1:18-eV-05628-S.]-ST Doeument 1 Filed 10/09/18 Page 2 of 30 Page|D #: 2

TIIE l’AR"l`lF.S
'_’. t"laintii`i" is informed and believes, and on that basis alleges that l)el`endant F%"l`$i is a
limited iiabillt_\`»-l eontp;-tnyl organized under the laws ol`the Fit'ate ti'tl\le\\=' ‘r'oi'le and doing
substantial business in this state

'l`he true names and enpaeities. \-\»'hether indi\-'idtial. eorpot‘atc, associate or other\-\vise§

'_» J

ol` the defendants named herein as Does l through lt)._ inclusive are unl\'no\\\"n to
Plaintil"t`. Plaintil`t` is informed and believes and upon that basis alleges that each ol`
these unknown defendants is liable in some manner l`or the obligations aets` or
omissions alleged herein or E`or l’laintit"t`s damages or both l"laintil`l` tl“terel`t')re sues

each ot`these tinfoio\\"n defendants by his5 hen or its lietitious namet and will seek lea ve

 

oi`Coart to amend this ;.)leading to insert the true names and capacities ot`tiiese t;izl<iit')s\§i'i
defendants when they become |<no\-\=n.
.IURIS!)ICTI()N At\ll) Vl¥fl\ill!".

4. 'l`his (.`ourt has subject matterjurisdictitnt over this action pursuant to 28 ii..‘s`.(_`\ § l.ll_l?
because this case arises tinder /\c.t oi` (`ontlnerce` 49 l.t.S.Cl. § 14706 (the "‘(larinael<
Ainendn'ient"' to the interstate Coinn'ieree Aet) and there is in eseess ot`flilt)ttlt}t) at isstte.

5. This (.`ottrt has generaljurisdiction over [`)el`endant S"FS because it is a Ne\-\-' Yorl< |in'litcd
liability eonipt-in_\»" \»\»'hici't conducts snbstantiz-il business in this slate.

(). ln the alternati\-'e` the Cotn't may exercise specific jurisdiction o\=er lf)ei"endant S`l`?s`
because t)et"endant S'TS transacted business \\-'it'h i)iziiitti'tl` within this State. and the
claim arises t`roin that business aeti\»"it_\,".

7. Tlie United States l)istrict C`ourt i`o:' the [§astern l)istrie-t ol`l\le\i\»'l Yort< is the proper \='enne

t`or this action because l)et`e.ndant S'i`S is incorporated in the C`ounty ol`t;}ueens.

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 3 of 30 Page|D #: 3

STATEl\"IENiE" {)F Fr\C'TS
84 (,)n Aagust 24. 2{}|8. E)lainti'i`t` submitted inl`ornnttion concerning his upcoming cross~
country move l`rom Aiexandriar \/irginia to Salt l,ral\'e t"it_v. iltah.
Q. Piaintit`l`submitted this in tormation to a third-party website` in order to soiicit bids l`rom
authorized movers to paeie leach and transport his bciongings and et`l`ccts.
it). l,.ater that same day. Plaintil`i` received a text message and a phone cai| l`ron't chain
liennedy. a customer service representative employed by S'l"S.
l l, tvtr. l<ennedy represented S’l`S as a broker and a carrier service capable ot"ct')nt'lucting a
l`ull door-to-door move l`or h/ir. l"lamn'toel<.
l2. ivir. l\'ennedy promised that t_)ef`endant could provide boxes packing materiai. and |ahor.
all comprising S'I`S`s “platintim ptic§<age."
3. On Aagnst 3l, 2t)l8` l)lainti§"l` contracted with S'I`S`. to load_ pacle and transport his
belongings and et`i`ects with a load date oi` September t`). 2()1§§.
lt A moving team arrived at Plaintit`l"s domicile on Septemher (), Etll 8.
ES. (`)n September l(}._ 20|& at 12:30 a.in., a member ol` the moving team informed l)laintii`l`
that he needed to pay 53 l .300-$ l _4{)(} in addition to the estimate given in the eontract.
l(). l’laintil"l` refused to pay the additionz-\l cost.
i?, l*l`he same member ol` the moving team continued to insist on receiving the additional
payment..
tit Not having received the additional mone_v._ the moving tearn_ without notice to i"iaintii`l`.
departed with their truck ioaded with Plainfil"i"s i_ielongings and cf`t`ectsr
i@. 'l"he moving team departed without providing a receipt. a biil ol`iading. a weight re.ccipt,

or any documentation \-\-'ht-itsoever re|"crencing the labor or service providct.l.

 

CaSe 1:18-eV-05628-S.]-ST Doeument 1 Filed 10/09/18 Page 4 of 30 Page|D #: 4

20. "i`hat same daye Plaintit`l" made inniiiple attempts to contact S'l`.‘é§ and i\"ir. Kenncdy

directly.

 

21. Eventually. !-’Eaintil`i` finaliy managed to speak to lv!r. ls'.ennedy\ who in termed him that
he had been correct to refuse paying additionai money to the moving tcani.

22. i\/ir. iscnncdy then told i)iaintil"`f` to wait i`or a l`oilo\-v-up call.

i` J
'e¢.:

.l\io such cali eame.
24. i’laintif"i`continned to cali S'i`S": customer service iine_ only to receive canned, unhe|pl`ul

l`€S[ftOE]S¢S.

t\.)
L/l

. (')n September |8, 20 l ii. i'-’|aintii"l` contacted the i`-`ederal iviotor tl,`arrier .‘»`ai`ety
Administration {the “l~`ivi("S/\") to lodge a compiaint againsi .“,~i'l"$`>`.
26. The i-`MCSA informed Plaintii`l`that l\flr. l§ennedy had misrepresented S"l"f~`»` as a carrier.
and that in l`act. it was registered only as a broker
27. When i-)laintii"!`engaged STS. S'i`$`s website held itsel§` out as a “lvloving (f`ompi»iny "l`hat

You C`.`an 'l`rust."` A sereenshot ot` §§'l`f$`s \-ve§)site is a£tached hereto as l"`,xhibit t",`.

 

28. STS`$ \-vebsite l`nrther advertised that .‘:_w`l$ has ""reams ot` experienced movers [\-vho§
heip[r:§ thousands ot` people contpiete mo\-'e.s."

29. Piaintil"l` has stili not recovered his beiongings._ and has no means ol` diseo\.-'ering where
they might bc.

sti. ()n September 'Z.L'i. ZUiX. Plainti!`l"s counsel t_%ryce jones sent to S`|`S a demand letter_
via mail and email. requesting that S'E`S "advise us ol` the status ot` our clients properiy
immediately_. whether and when it will be delivered io him. and what |_S'E'Sl iniendl:s`| to
charge him l`or the linal delivery priee." A copy ol` I;%ryee .lones`s ictter to S'i`§`s` is

attached hereto as l::`,siiibit /\.

 

CaSe 1:18-eV-05628-S.]-ST Doeument 1 Filed 10/09/18 Page 5 of 30 Page|D #: 5

 

3l . rl`he next daye S'l"S responded to the demand letter via e»mail, disclaiming ali liability

 

and threatening to hoid E)laintit`t" liab e t`or attorney`s ices. !\ copy ot"$‘l`$’s response to
the demand letter is attached hereto as i`{x'hihit B.

32. S'i`S` t`urther claimed in its response that l’laintil`[` was "well a\-vare" ol` the status ot` his
goods and other information he was seeking 'l`hcy stated that that he would "continue
to be in l`orined about the move with his assigned earriei" and any in formation regarding

his tinal bill is availabie to ltiin."

33. Plaintit"t`s eounsei Bryce tones then repiied via e-maii that he thought litigation might

 

be avoided entirely ii` Srt`S would just answer six simple questions in writing within 24

hours.

 

34. ()ve.r a week lat'er, Plaintit`f"has stiil not received any in t`ormation regarding his assigned
carrier or tinai E)iEl,
I`<`IRST CAUSE (}F AC'TEON

(llndet' the (`.armael< Ainentlment)

L,~.)
Lfi

. t’lainti|"l" repeats and rts-alleges each and every aliegation contained in the l"c_iregoing
i.')aragraphs as il`t`ully set l"orth herein

36. Dc.i`endant STS is engaged in interstate commerce

37. t)et`endant DOJ:`,S arc movers engaged in interstate commerce

38. ln consideration o't` certain t`eesq t)el"endants agreed to transport Piaintit`l"s belongings

and et`t`eets in interstate commerce

 

39. i)el`endants have not lived up to their obiigations under that agreement

 

4(). B_v virtue oi` t)el`endants’ i`ailure to make deiiver_\-'. i’iaintii`l` has sustained damages and

Det`endants are therefore liable to him under the (.`armack /\mcndinent.

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 6 of 30 Page|D #: 6

SEC()N]_) CAUSE OF A('ITI()N
(For C`onversion}

4|. Plaintif`t` re)‘ats and re-alEeHes each and e\--'er\,»l allegation contained in the loreooin t
`C'> , \_. C
paragraphs as it`i`nilv set t`orth herein.
41 Det`endant S'I`S andtor its agents have intentions-div interfered \-vith l-’lainti§"l"s rights in

his property

 

4-3. Plainti'i"l` has asserted his rights in his ;">roperty against i)el"endant S"l`§~l.

44. i)el'endant S'l`$ has nonetheless refused to provide him access to his belongings and
el`tects.

45. Piaintil`l` is therefore entitled to recover damages in an amount to he determined at trial.

'I`HIR!) (`.All§ii§ ()F ACTI()N
(li`or Bt'eaeh of Contract)

do Plaintit`l` repeats and re~aileges each and every allegatit'_)n contained in the tin'egoing_
paragraphs as il`l`ully set l`orth herein.

47. t`)el"endants have breached the contract hy' failing to deiiver i‘lainti't`l"s hctongings and
effects to the agreed~r_ipon address

¢lt?». i)el"endants have l`urther hreached the contract h_v refusing to provide l-’laintit`l"\vith any
information \vhatst')ever regarding the shipment ol` his helongings and el`[`ects.

49, WhiEe Del"endant S'l`$ has seemingly expressed iviliingness to provide inl`ormation. the

behavior displayed h_v not returning phone ealEs and written inquiries is \.villi`al negieet

 

and should he considered tantamount to a rcl`usal to provide the inl`ormation.

t_h
13

. lt is imperative that l)el`endants reetil`v this hreaeh immediately and inl`orm l‘iaintil`l`ol"

 

 

the \-vhereahouts o t` his belongings and el`t`ects.

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 7 of 30 Page|D #: 7

5 E. Detiendaitts" breach goes to the henrt o!`the contract zind. treeordingi): l’lzunti[`§`is entitled
to reseind it and recover l`rom l_)el`endants the purchase price p;ud, pitts ;n'e_`;udgtnent

interest end Plnintit`t`s damages directly and ;)i*t))<itiitttel}-' caused by I)et`endauits

'Jl
[\..>

. ln the eiternzuive. Del`eodants should he eontpel§ed to perform on the (Iontroet._ nod

 

Plaintii`t` he entitled to eolleet damages directly and p:'osim:-ttel_\," caused hy [`)el`endants
incurred in eonipei|iiig their performance including hot not limited to` the liliug ol"ihis
aetion.
53. Furtherntore` E’lzrintit`t`should be eoinpensuted t`or having to live and sleep without his
household belongings !`or at prolonged period oi`titne,
F`()URTH CAUS¥'§ OF` ACTI()N
(For Negligenr i\"Iisrep:'esentation)
(Against A¥l l)el`entlants}
54. Plaintil"l" repeats and re~nlleges each end e\-»'er)ll allegation eootztined in the foregoing

paragraphs its il` t`ully set t`or£h nerein.

'~.}'l
U\

. Aiternntivel_\,-', i’iaiintitt` is informed enid believes and upon than basis alleges that the
foregoing representations mode by S'T`S regarding its carrier stntus were untrue and thnt
S'i`S mode those representations without reusonzthle grounds t`or helie\-'ing die
representations to be true.

5(). Plt\intii`l`rensonnbl§-’ reiied on the representations nnd, inter offer has paid $3.827,()‘) to

Del"endants under the helief" that they \-\-‘ere a eau'rier.

Ul
*-.]

 

. As a direct and proximate resu¥t ol`fhe t`oregoing. P|nintit`t` has incurred tiznnuges in the

amount to he determined ot trinl.

 

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 8 of 30 Page|D #: 8

 

IFEFTH CAUSE ()F ACTI()N

Violation of New York’S Consttrner l’roteetion from l)eeeptive Aets and Pi‘a.etiees
Aet, N.Y. §en. Bus. Law § 349 et .rer;.
New Yoz'|i General Business haw Seetian 350

LJ`\
DC

.t’iaintit`t` repeats and re~alleges eaeh and e\-'er_\,-' ailegation contained in the t`oregoing
paragraphs as it` t`uliy set [`orth herein.

5‘). Det`endants have engaged in deceptive acts and praefiees in the eonduet ot`t|ieir businessl

()()‘ By misrepresenting the nature ol` their business i)el`endants have willt`uilv\»' and
i<no\-vingl}-»' violated New Yorl< consumer protection ia\»\-=s.

ol. Seetion 350 prohibits "lli|;ilse ad\-"ertising in the conduct ol` any business trade or
commerce or in the furnishing r_)|`an),»‘ ser\-‘iee."

62. Ne\-\" Yorl< General Business l,a\tl Seetion 35t`)~a tiel`ines "`l`alse ad\=’ertising" aci
"at'lvertising. including iabeiing. o§`a eonin'ioiiit>ll . . . il"sneh advertising is misleading in
a material i'e-speet."

63. Det`endant S'l"S has heid itseil"out as a mover to the pi.it)lie.

64‘ lt has pri\fat'el)»' asserted to Plaintitl`th:»it it is not. in l"aet_ a ino\-'er or carrier inn a tn‘ol<er.

65. As a direet and proximate result ot`S'l`.‘~§‘s \»‘ioiation ol`l\le\-t-‘ York (`}eneral l_.%ttsiness l,a\»\'

Seetion 35[)__ Piaintii`t` has sni"l`ered an ascertainable ioss and therefore seeks aetnal and

punitive damages

 

PRAY §§ R l"()R RELI F. [t`

\eril:'lREFORIL i)lainti!`l`prays l`or reliel` as li)ilo\\“s:

 

l. t)n the iiirst and Seeond Causes ol` /\e.tion under the (,`.armael< ,f\niendment and l`or

conversion against ali De§`entiants. with t)et"endarns ordered to ta} |oeate and deliver

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 9 of 30 Page|D #: 9

Plaintit`l"s bciongings and cl`l`ects to the agreed-upon location and inform l’lainti|`|` ol`
the same iinmediatel),-'. or, in the aiternativc._ to pay l‘laintit`l` a inrn'ietar)-= amount an
amount sut`iieient to compensate him i`or the loss ot` his heEongings and el`l"eets; and (b)
avt»-'arding punitive and exeiitiaiz'tt`s=' danniges in nn amount according to prool`:_

2. On the 'i`hird (1`ansc ol` /\ction t`or breach of` contract against ali l)cl`endants. \-\.it§t
Det`endants ordered to ta) locate and denver Plainti'i`l`s belongings and cl`l`ects to the
agreedvnpon location. or, in the alternative to pay l}laintil`l`a mortetar)-' amount stil"ticient
to compensate him t`or the loss ol` his belongings and et`t`ects: and t_b) tn-\»'arding punitive
and exempla\"\,»' damages in an amount according to prool`.

3. On the l"ourth Cause of`/\etion f`or negligent misi`eprcsentation,_ ci')mpensator}»‘ c.lainagcs
in an amount according to prool`:_

4, (j)n the i"il`th C,aose ol` /i\ction i`or violation ol` Ne\-\»' Yorl< statutoryl la\-\=. trebled
compensatory damages and reasonable attorneys` iees;

1). l" or pre-_itit'igment interest on all sums a\varded: and

t_i. liar such other 't`nrthei' reliel"as the Court deemsjust and propcr.

Dated: October 9__ 20 l 8

E{espectl`u|ly sni)mitted._

/s/ t_%rvce .|ones

l i%t'yce .lones._ I`_§sti.
.loncs l,,aw i?irm, l’.(,.‘.

450 7th Avenue. Snite 1403
l\le\v Yorl\'. NY l(}l'l“i

(2 lQ) 258~0685
l)rvcc""iijonesla\\ n\'gt

 

 

 

(`r)m'i.\'<_’i'_fi)r i"’t'o'i'iiti',r_l/y

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 10 of 30 Page|D #: 10

 

 

 

Case 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 11 of 30 Page|

T. Bryce Jones, Esq.
Jones Law Firm, P.C. `

450 7th Ave, St~,@. 1403 _ J 0 ll 9 5
NeWYork,NYIOOSG - l_aW _Fil’m P.C
(212) 253-ness ' '
bryce@jonesiawnyc.com

 

September 24, 2018

Moving State to State LLC
75'42 198th Street
Fresh l\/leadovvs, NY 11366

via email! info@statetostatenv.com

RE! Cory J. Hammock; Reference No. T8485436

To l\/loving State to State LLC¢

Please be advised that Cory J. Hammock has retained my firm to assist
him resolve a serious dispute With your eompany. lt is our belief at the
present that this need not proceed to litigation, Which vvould be an
expensive option for both parties, if your company is Willing t;o accept
responsibility for its Wrongdoing and take immediate measures to
rectify its mistakes In short, your company misrepresented its status
as a licensed/registered mover to our client. In addition, your
subcontractors, Who Were supposed to move our client’s belongings from
Virginia to Utah, abruptly took away his household goods in a Budget
rental truck Without leaving any kind of receipt, biil of iading, Weight
ticl~:et, or other record, in a clear breach of contract and against all
industry norms and Standards. Since that date, he has attempted to
contact you many times about the Status and Whereabouts of his
household goods Which include many irreplaceable items, and he has
been brushed off every time. Not only do We suggest that this is bad
business practice, but it is also a Serious breach of contract if not
constituting outright theft of his property. We demand that you advise
us of the Status of our client’S property immediately, whether and When
it Will be delivered to him, and What; you intend to charge him for the
final delivery price.

WWW,joneslavvnvc.com
Page ot

 

Case 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 12 of 30 Page|

  

l o n e s
Law Firm P.C

On August 24, 2018, our client submitted information concerning his
upcoming move from Alexandria, VA to Salt Lake City, UT to a third'
party Website in order to solicit bids from authorized movers to pack,
load and transport his household goods. Later that same day, our client
received both a text message and phone call from Grant Kennedy, a
customer service representative employed by Moving State to State LLC
("State to State"). Mr. Kennedy represented your company as both a
broker and carrier service capable of conducting a full door-to door move
for our client, including furnishing boxes, packing material and labor in
a nearly all-inclusive “platinum package.”

On August 31, 2018, our client contracted With your company to load,
pack and transport his household goods With a pack and load date of
September 9, 2018. After arriving on September 9, the moving team
began Work. At 12130AM on September 10, a member of the moving
team informed l\/lr. Hammock that he needed to pay $1,300'$1,400 USD
in addition to the original estimate given in the contract Our client
logically refused to pay this additional cost, as State to State had yet to
produce a certified Weight ticket and our client Was paying by Weight,
not volume. This member of the moving team subsequently attempted
to intimidate our client, Who continued to refuse to pay the additional
costs. The moving team then immediately departed Without providing
our client With a copy of a bill of lading, receipts, or any other
documentation referencing their labor or service provided ln short, all
our clients personal belongings disappeared into the night thhout a
trace

Throughout the day of September 10, 2018, our client made multiple
attempts to contact your company and l\/lr. Kennedy, Who eventually did
speak to our client and informed him that he Was correct to decline the
additional charges and to Wait for a follovv'up call. Neither l\/lr. Kennedy
nor any other representative of State to State contacted our client after
this exchange, and our client continued to contact State to State's
customer service line, only to receive canned, unhelpful responses

WWW.jones|aWn\/c.com
Pogc 02

 

 

Case 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 13 of 30 Page|

  

J o n e S
Law Firm P,C

Exhausting all channels of direct resolution With your company, our
client contacted the Federal l\/lotor Carrier Safety Administration on
September 18, 2018, and a representative informed our client that lVlr.
Kennedy had misrepresented l\/loving State to State LLC, as it is only a
broker, not a broker and carrier. Later on September 18, our client’s
complaint With the FMCSA Was filed on the National Consumer
Complaint Database as complaint number 100116853. ln addition, our
client has contacted the Better Business Bureau With his concerns§ he
has yet to hear a response from your company. At this time, our client
has remitted $3,827.69 of the $5,995.55 quote from your company and
still does not know the location of his property, the final costs of delivery,
or even the identity of the people that took his possessions ln particular,
our client demands the return of certain irreplaceable items including,
but not limited toi three oil paintings, one Wooden chest, one cantina
bar, one HP desktop computer containing proprietary information
relating to his business, two Wool coats, over 200 books, and his Army
dress uniform.

l\/loving State to State LLC has engaged in a pattern of fraudulent
behavior Your company's Website claims that lVloving State to State
LLC has "years of experience in home and commercial moving services,"
yet the Queens'based State to State has only existed as a corporate
entity in the state of New York since April 6, 2018. Additionally, your
company’s Website claims that “our teams of experienced movers have
helped thousands of people complete moves.” However, you are not a
carrier. Compounded by Mr. Kennedy's false representation of Moving
State to State LLC as both a carrier and broker, it is clear that your
company engaged in a series of lies to mislead our client.

lt is Worth noting that your company is liable for the actions of your
subcontractor in this matter because of how it represents itself. Trans‘
P).'o Logjstjc, hic. v. C‘obyE']ecs. Corp., No. 05'CV'1759 (CPS)(CLP), 2008
U.S. Dist. LEXIS 70555 (E.D.N.Y. Sep. 2, 2008) "Whether a company is
a broker or a carrier is not determined by What the company labels itself,
but by how it represents itself to the World and

WWW.;`onesla\/\mv<:.com
Page 03

 

 

Case 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 14 of 30 Page|

  

Jo n e s
E_aw Firm P,C

its relationship to the shipper." Your company has consistently
represented itself, in both online advertising and in its communication
With our client, as both a carrier and broken Regardless of What is
Written in the contract, you are therefore liable as a carrier, and our
client Will proceed With a lawsuit if your company does not identify the
location of all of his possessions and deliver them per the contract signed
by both parties Our client locks forward to an amicable resolution of his
claims.

Sincerely,

Z@ i.

T. Bryce Jones, Esq.
J ones Law Firm, P.C.

Www.jonoslawnvc.corn
allege ca

 

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 15 of 30 Page|D #: 15

EXHIBIT B

 

 

Case 1:18-cv-05628-S.]-ST Document 1 Filed 10/09/18 Page 16 of 30 Page|D #: 16

To T. Bryce Jones, Esq:

P|ease be advised that we are aware of the situation concerning Cory J. Hammock, however
your “statements" and "facts" are misinformed

We are in fact a broker here al l\/|oving State to State LLC, and as a brokerage list 0 trucks with
the Fl\/lCSA. We do have sister companies and carriers around the country that we give jobs to
as it clearly states in the contract and was clearly portrayed to your client Please read this in its
entirety so your client full understands his rights in this matter to go to litigation, which we are
fully prepared to do. in your emaii you stated,

“lt is our belief at the present that this need not proceed to litigation Which would be an
expensive option for both parties,”

As per the signed agreement please advise your client of these particular ai“ticies, particularly
Articlc 12 regarding your client ultimately paying your retainer and deposit2 as Well as our
attorneys and court costs in the matter:

iO. Customer shall indemnify and hold harmless l\/loving State to Slate and its shareholders directors,
officers employees, agenis, and affiliates from and against any and all actions, claims, suits, |iabilities,
proceedings, penalties fines, costs, and expenses (including all reasonable attorney fees) relating
directly or indirectly from any breach of this agreement by the customer.

12. |n the event of any controversy arising under o`r relating to the interpretation or implementation of this
agreement or any breach thereof, Nloving State to Stale shall be entitled lo recover all of its court cosls,
collection fees, expenses1 and reasonable altorney's fees (including, without |imitation, all pretrial, tria|,
and appellate proceedings), in addition to any other relief to which it may be entitled |N the even that
Moving State to State pursues the collection of any amounts due to it under this agreement Nloving Sta’re
to State may recover full tariff rate on all goods and services provided1 in addition to all other remedies
available to it al law and in equity.

14. lvlcior carrier neutral arbitration program: The motor carriers neutral arbitration program has been
designed to give neither party any special advantage |f a dispute arises between the carrier and the
shipper, arbitration may be a mutually beneficial alternative to help resolve the dispute Section 49 U.S.C,
sections 375.2i‘l provides that a mover must have a program in place lo provide shippers with an
arbitration alternative Arbitration is optional and not required under federal law, summary of the
arbitration process: Arbitration is an alternative to courtroom |itigalion. it provides each party to the
dispute to present their case and allows a neutral third party arbitrator to make decisions as to the merit of
each sides case. Arbitration subject to this agreement shall be conducted via written submissions and,
subject lo the arbitrators discretion, through telephonic appearancel Afier the initial filing fees have been
paid and the arbitrator seiecied, the initiating party or (c|aimant) must submit a written brief summarizing
their legal position and factual claims. All supporting documentation must be included Wilh the initial
arbitration brief. Copies of all documents must be submitted to all parties involved in the arbitration Upon
receipt of the claimants arbitration brief and supporting documents the responding party or (respondent)
will have 30 days to file their responsive arbitration brief and supporting documentation Further deadlines
and timetables are subject to the arbitrators discretion l_egal Ei°fects; if the arbitration alternative is
chosen, then any decision made by the arbitrator may be binding Addltionally, an arbitration decision
may not be appealed in a court of law. Al| parties agree that the arbitrators decision will be based
exclusively on the governing United States F-”ederal i_aw without regard to conflicting slate laws or
regulations Applicabie costs each party is responsible for their own cost associated with arbitration A
benefit to the arbitration alternative may be that it is less expensive than traditional litigation Each party is
responsible for 50% of the cost associated with securing the arbitrator and 100% of their own expenses
including but not limited to attorney fees.

 

 

 

Case 1:18-cv-05628-S.]-ST Document 1 Filed 10/09/18 Page 17 of 30 PagelD #: 17

“in Short, your company misrepresented its status as a licensed/registered mover to our
client.”

This statement is based upon misinformation given to you by your client. We neither
misrepresented ourselves nor misled your client. We CLEARLY state We are a broker, in the
contract under Article 4, and our representatives are properly trained to clearly state that we are
a Broker, who are only affiliated With Carriers, but are completely separate companies with
completely different D.O.T. Numbers. As all of our carriers are. VVe inform our customers to
search our Broker D.O.T. number on Safer Web on every sale. For your customer to "claim” we
misinformed him, it is also CLEARLY written multiple times in the contract1 and directly informs
all of our customers in Article 4 of the signed contract

4. Customer has hired Moving State to State as their moving coordinaterlbroker/shipper agent, not to
handle or otherwise participate in the move as labor or carrier in acting as a shipper agent only, i\/loving
State to State is not responsible for any acts or omissions ot the carrier or its employees or agents
Customer must pursue the carrier for ali claims for property damage, personal iniury, or death, including
without iimitation, any claims for damage to property, stolen goods lost itemsl delayed pickup or delivery,
actions of estimators, drivers packers or movers lvloving State to State will act on behalf of the customer
in resolving any claims or delay issues with the carrier, the carrier's maximum liability is limited to the
lesser of the following: (A) The amount of the actual loss or damage, (B) An amount equal to sixty cents
(60 cents) per pound multiplied by the actual weight (in pounds) of the lost or damaged article; or (C) the
lump sum declared value.

As a broker, We are fully bonded and insured through Paciiic Financial. Our records there are
public information and we welcome you to investigate that on your own. l-lowever, anything
regarding delivery tirnes, damages losses or delays has nothing to do with our company.

“Not only do We suggest that this is bad business practice, but it is also a serious breach
of contract if not Constituting outright theft of his property. We demand that you advise

us of the status of our ciient’s property immediately, whether and when it Will be delivered to
him, and What you intend to charge him for the final delivery price.”

Know that We do appreciate your suggestions and your opinions on business practices
however Suggestions and Opinions are not in the contract The facts are that there were no
breach of contracts we upheld our end of the agreement as your clients moving Broker 100%
and will continue to do so. |n our industryl delays damages losses or injuries may only apply
to the Carrier as clearly stated in Artic|e 13 of the contract

13. Ali pickup, load and/or delivery dates are estimates lVloving State to State is not responsible for loss
or damage incurred by unavoidable delay, l\/loving State to State will always acton behalf of the customer
in resolving any claims or delay issues with the assigned carrier. There are absolutely no guarantees
made, expressed or implied regarding time for packing, ioading, and/or delivery dates

 

 

Case 1:18-cv-05628-S.]-ST Document 1 Filed 10/09/18 Page 18 of 30 Page|D #: 18

We have answered every phone cail and updated your client every step of the way, whether the
news he heard was what he Waritecl to hear or not, he did in fact receive the information asked
for. We have provided him with the carriers name, phone numbers, emails, and any other
information along the way. VVe have records of these phone calls and emails. These can be
provided to you it you decide to go to litigation

You also stated:

“Your company's website claims that Moving State to State LLC has "years of experience in
home and commercial moving services,"yet the Queens-based State to State has only
existed as a corporate entity in the state of New Yorl< since Aprii 6, 2018. Additionaliy, your
company’s website claims that “our teams of experienced movers have helped thousands of
people complete moves.” However, you are not a carrier. Compounded by Mr. Kennedy's
false representation ofMoving State to State LLC as both a carrier and broker, it is clear
that your company engaged in a series of lies to mislead our client.”

Your interpretation of the literature on our website is also tiawed. We do appreciate how you
would like to interpret this literature to best suit your ciients claims, however We l-iA\/E “heiped"
thousands of clients complete moves1 and We do have years and years of experience as a
whole in our company, regardless of the timeline of the company as an entity. You are really
reaching far on this one for a |ifeline in your defense, however it wili not hold up. You are being
misleading in this paragraph to suggest that this literature on our website is a negative thing.
We do appreciate you visiting our website.

Pertaining to the final paragraph of your ernai|:

“Trans-Pro Logistic, Inc. V. Coby Elecs. Corp., No. 05»CV-l759 (CPS)(CLP), 2008 U.S. Dist.
LEXIS 70555 (E.D.N.Y. Sep. 2, 2008) “Whether a company is a broker or a carrier is not
determined by what the company labels itself, but by how it represents itself to the world and its
relationship to the shipper." Your company has consistently represented itselt`, in both
online advertising and in its communication With our ciient, as both a carrier and broker.
Regardiess of What is written in the contract, you are therefore liable as a can'ier,”

Again, we clearly state we are a broker to the “world", as our representatives cleariy state we
are a broker, and our contract states it to the “world" and more importantiy, your client, in Article
4:

4. Custorner has hired |Vloving State to State as their moving coordinator/broker/shipper agent, not to
handle or otherwise participate in the move as labor or carrier in acting as a shipper agent on|y, ivioving
State to State is not responsible for any acts or omissions of the carrier or its employees or agents
Customer must pursue the carrier for ali claims for property damage, personal injury, or death, including
without timitation, any claims for damage to property, stolen goods, iost items, delayed pickup or delivery,
actions of estimators, drivers, packers, or movers. i\floving State to State wilt act on behaif of the customer
in resolving any claims or delay issues with the carrier, the carrier's maximum liability is limited to the
lesser ot the following: (A) The amount of the actuai loss or damage, (B) An amount equal to sixty cents
(60 cents) per pound multiplied by the actual weight (in pounds) of the iost or damaged article; or (C) the
lump sum declared value.

 

 

 

Case 1:18-cv-05628-S.]-ST Document 1 Filed 10/09/18 Page 19 of 30 Page|D #: 19

So, as we clearty state ourselves to the world as a broker, who obviously has relationships with
muitipie carriers, this Would nuil and void any further attention to this statement

Unfortunate|y ail of these accusations are merely hearsay, and borderline slander with your
claims of "theft”. l strongly suggest your client, as well as yourself, take a stronger look at the
contract signed. |t's funny that you believe the statement “Regardless of what is written in the
contract...”, unfortunately the oniy thing that matters is what is written in the contract Please
advise your client we will not onty continue to inform him of his deiivery information, he is well
aware of the final balance and may call at any time to hear it again or get documentation once
again showing him this baiance, and we Wil| 'iOO% assist him with the assigned carrier to finish
out his move. Also advise him we are fuiiy prepared to allow this to go to litigation at the cost of
your client Wheh all is said and done. Your client has a signed contract with our company, and
this will be presented in court. This inciudes Article 12:

12. in the event ct any controversy arising under or relating to the interpretation or implementation of this
agreement or any breach thereof, l\/toving State to State shall be entitled to recover all ot its court costs,
co|iection fees, expenses, and reasonable attorneys fees (including, without limitationl atl pretria!, trial,
and appeilate proceedings)l in addition to any other relief to which it may be entitled. |N the even that
Nioving State to State pursues the collection ot any amounts due to it under this agreement, l\/|oving State
to State may recover fu|i tariff rate on ali goods and services provided, in addition to all other remedies
available to it at law and in equity.

Advise your client that we are prepared to fight this matter, and all the court fees and attorney
fees from our end will be sent to him. Either way, your client will continue to be informed about
the move with his assigned carrier, and any information regarding his final bii| is avaiiabie to
him.

VVith all of this knowledge, we wouid love to move on amicably by resolving the final baiance
with your client, and informing the carrier to finish out the move. Nothing was stoien, no
contracts were breached, and as a broker, i\/loving State to State, LLC is prepared to tight this in
court

Sincereiy,

lVioving State to State, LLC

 

Case 1:18-cv-05628-S.]-ST Document 1 Filed 10/09/18 Page 20 of 30 Page|D #: 20

EXHIBIT C

 

Case 1:18-cv-05628-S.]-ST Document 1 Filed 10/09/18 Page 21 of 30 Page|D #: 21

STATE m $lm _NY___M@V'NG ___ __ __ __ _ ___

i'llfil'ili; ABUUT CUNTACT

 

STATE “iO SiATE MOVlNG lS BASEE) EN QUEENS NEW YORl( AND PROVEDE QUALITY MOV|NE SERV|CES.
FROM LOCAL SERV|CES |N THE ClTY TO TRt-S?ATES OR LGNG DlSTANCE MOVES.
WE COVER TtlE EASi' COAST, MiD WEST AND THE WEST COAST...WE COVER ll ALl_

t§i
|V|l]V|NG WITH CARE UN-SlTE ESTIMATE A~Z CUMPLETE SERV|CE
EVEF»‘Y iTEM lS PACKED CAREFULLY WE PROVEDE ON-SETE ESTIMATE AT W|:":`. OFFER A COMF‘LETE WRAPPENG,
WETH SPEC|AL HANDLiNG. WE PROVlDE YGL|R LOCAT|ON AND PROV|DE PACK\NG AND MOViNG SERVECES FROM
FULL L|NE OF PACK|NG MATER|-‘\LS TO ACCURF\TE EST|MATE BASED ON THE UOOR `T`O DOOR. WE AE_SO DESASSEML.E
PROTECT YOU BELONG|NG. ETEN|S YOU NEED TD TRANSPORT FURN|TURE AND PUT THEM TOGETHER

UPON DEl_lVERY.

State To State NY Muving © 2018

Case 1:18-cv-05628-S.]-ST Document 1 Filed 10/09/18 Page 22 of 30 Page|D #: 22

UNl"l`ED S'i"/\TF`,S Dl§$"i`l{l(__"l` C()UR_'|` l"t'_)it 'l`l iii
EAST}__€RN l)lSrl"RiC'i` t)l~` NEW `t’()i{i\'

 

(_`ORY i--lr\l\/ii\/l(_){_`[\', loch No. ii

l’|aintit`i` Ai`i'irnlniion oi" 'i`anncr ¥£i‘}-’i:c
.loncs in .‘€uppori ol`
l’laintii`l"s ()rdcr to t~ihow
Causc

-against-
l\fi(`)\fti\i('i S'l`/-\'l`l:i 'i`O STAT!`E`., i_l.t__`.
/\nd [)OES i~iii,

i`)c l`cndiints.

 

'l`r\i\li\il'iR tiRY(j`l-~`. .i(`)Ni-:IS` an attorney duly admitted lo practice law in lite St:iic
o'i` Nc\a=' Yoi'l< and in good standing hereby affirms that the l"i_ilii')\\:'ing is true under
penalties ot` perjury:

l . l am thc principal in thc law l"u'ni .loncs l_.a\-\»; P.(,`I., attorneys l`or i)laimil"i`(__`or)-'
i-h-immocl< in thc above-captioned matter. l make this affirmation on l)ohaii`ol` l-’iainl:il`l‘ in
support ol" his order to show cause containing n temporary restraining order and miningI on
a motion._ pursuant to Ai'licic 63 ot` the t`_`iyil l*raclicc law and liolcs. to preliminarily
enjoined defendants l\/ioving State to Statc. l,i.(`_l._ and any agent action at their direction
and those acting in concert with thein. l`i'om sei|ing. transferring or in any \\a)l cxc.riinp
dominion over l’laintil`l`s hciongings and ei`l`ccts. which comprise thc grip-amco ol` this
action Piainlil"l` f`urthcr requests that i`)cl`codants bc ordered to dc§i\=ci' t)liiiiiiil`i"s
beiongings and et`t`ects to the agreed-upon tocation_ and to disclose the identity ol`nny and

nil agents retained by or on behail"oi` i)ci`cndams related to this mattcr.

 

 

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 23 of 30 Page|D #: 23

2. ln support of this (`)rdcr to Sho\-\-" Canse. the i`oilo\-ving documents are being
suhinitted, aEl ol`\»\-'hicii are attached hereto and all of which are reiied upon in making this
at"tirnnition.

a. Attaehed as E>thii)it D is thc ,-f\[`l`icla\-»‘it oi` (.`<)t')-’ llammocl\‘. the i’§aintit`f in this
matter, and attached to such affidavit arc:
i. l,;`xhihit |. which is a (fferti!icatc of Cfon lonnit)-' as may he required to assnrc
the Coin't that the notariz;-ation conforms with the iaw in the state \\»here the
/\t"f"idt-t\='it was signed

h. r\ttaehed as Exiiihit A is a demand iettcr l sent to l)el"endant l\/lt')\-'intgl State to
Statc` l,lr(',` on Septemher 245 2()18.

/\tt'ached as [thihit B is a response i received front l')el`endant h’lt.iving State to

(`J

State, Ll,.(.` on Septemher 25, 20 l Ei.

.)r /\s reliected in the foregoing exhibits and all picading_ls had herein l)efendants

and/or their agents have taken Plaintifi`s property and have not given l’|aintifl` an_\;'

 

information regarding the n='hereahtntts ol" his belongings despite repeated requests for the
same.

4. As reflected in Exliil)its A and B_._ l`)|aintift`and l have attempted to resolve this
matter amicably witht.)ut resort to iitigation.

5. Dcl`cndants could have simply informed l’laintil`fo't` the status ol`his belongings
and et"'i`ects. but their recalcitrance indicates that l"laintil`t`s belongings and effects arc in
imminentjet.ipardy o'l`hcin,g iost., stolen, or transferrec.l \-\-'ithont his authorization

(i. in tight ofthc l"orcgc_)ing, and [)el`endants` demonstrated intent to entitlinth to |<eep

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 24 of 30 Page|D #: 24

i’laintit`l"s belongings from hiin. l’laintiff urges this (Iourt to grant his request for a
'l`ernporary Restraining ()rdc:‘ and l)relimim-u'y injunction

7. No prior application has heen made for the relief herein requested

WI‘IERICI`*`()RE, § respeetl`ulfy rcquest. on behalf of l)iaintil`f Cfor_\.-' l~Ean'nnoc|<. that thc

Court enter the preliminary injunction proposed by l’iaintifl` in the instant application

7%

'E`annor Br}-ee juries

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 25 of 30 Page|D #: 25

EXHIBIT D

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 26 of 30 Page|D #: 26

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

 

CORY HAMMOCK, lndex No.

Plaintiff Affidavit of Cory Hammock
in Support of PlaintifPs
Order to Show Cause

~against-

I\/IOVING STATE TO STATE, LLC,
And DOES l-lO,

Defendants.

 

Cory Hammock, being duly sworn, deposes and says:

1. I am the Plaintiff in this aetion, and l make this affidavit based on my personal
knowledge, and a review of my records relating to this matter.

2. I submit this affidavit in support of my Order to Show Cause seeking a Temporary
Restraining Order (“TRO”) and preliminary injunction to prevent the Defendants
from unlawfully transferring my property, and to return my belongings and effects
to rne.

3. ln September, 2018, f moved from Virginia to Utah.

4. l have reviewed the Complaint in this action, and swear herein to all facts alleged
in the Complaint.

5. Defendant Moving State to State, LLC held itself out to me as a moving company

With “teams” of movers.

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 27 of 30 Page|D #: 27

6. Det"endant Moving State to Statc, LLC now disclaims its status as a carrier, and

insists it is only a broken

7. Whatcver Det`endant Moving State to State, LLC’s status, I still am not in
possession ol` my belongings and ci`t"ects, and do not knew when or whether any
entity will deliver my belongings and effects to the agreed~upon iocation.

8. in light ol`Del`endant Moving State to State`s conduct, l am fearful that all of my
possessions have been lost, and it is urgent that Del`endant Moving State to State,
LLC be ordered to disclose the identity ot` any entity in possession of my goods,
and lake reasonable steps to deliver the same

9. lt` Det`endant Moving State to State, LLC, and its agents or entities acting on its
behalf are not directed to provide the requested relief, I Wili suffer great and

irreparable harm

WHEREFORE, I. respectfui!y req\lest, on behalf of Plaintil`l` Cory Hammock, that the

Court enter the preliminary injunction proposed in the instant application

4,%%

Cory Hammoek

 

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 28 of 30 Page|D #: 28

 

srnrs on UTAH )

ZSS
cooNTY or sALT LAI<E }

Snbseribed and sworn to before me by CORY HAMMOCK this 4"‘ day of October, 20 l 8.

\,%

. /'“
JAM|E L.ONG NO%M`(VPUMC d

NorARYPUBUc~sTArE oFurAH
connission# 583508
COMM. EXP. 06-22-2019

 

 

 

 

 

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 29 of 30 Page|D #: 29

EXHIBIT l

 

 

CaSe 1:18-cV-05628-S.]-ST Document 1 Filed 10/09/18 Page 30 of 30 Page|D #: 30

CER'|`|F]CATE OF CON FORMI'I`Y

lt mj_&£ ,LM]>M_’J§,` an attorney-at-Iaw ol` the State of MM who
resides in tire State ot` l¢l.;l;@ h and is lally acquainted with the laws ol` the State
of pertaining to the acknowledgement or proof of deeds of real property to be
recorded therein, do hereby certify that t am duly qualified to make this certificate of conformity
pursuant to Scction 299-a ot` the Real Propcrty Law oi` the State of New York and hereby certify
that the acknmvledgement or proof upon the foregoing document was taken by

it L.-cu»ea~t , a notary pabtic in the State ot" tdi-gt & , in the
t'/i~l'm,l¢\

manner pt'escribecl)t)y the laws ot` the State oi` and conforms to the laws
thereol`in all respects

 

IN Wi'I`NESS Wl~]EREOl"`, l have hercurito set my signatnrc, this fday of

Oe§tog£c ,20:8.
g `_{S§matnre] l QMW

 

